Citation Nr: 1219638	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  09-46 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disorder, claimed as residual of an injury.

2.  Entitlement to service connection for an eye disorder to include ocular hypertension and glaucoma, claimed as secondary to medication used to treat service-connected bronchial asthma.

3.  Entitlement to service connection for headaches, to include as secondary to medication used to treat service-connected bronchial asthma, or secondary to an eye disorder/glaucoma.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2008, the Veteran filed a service connection claim for glaucoma; at this point the Veteran's diagnosed eye conditions include ocular hypertension and questionable open angle glaucoma.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA should consider alternative disorders within the scope of an initial claim for service connection for a specific disorder.  In light of the Clemons doctrine, i.e., claimants seek benefits for disabilities as they perceive them based upon particular symptoms, not based upon a particular medical term causing the perceived disability, the Board has broadly construed the appellant's claim and recharacterized it as entitlement to service connection for an eye disorder, to include ocular hypertension and glaucoma.  

A May 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The service connection claims for an eye disorder and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

The file contains a current clinical diagnosis of include degenerative disc disease at L3-4 and L5-S1; low back pain was treated in service, and chronicity and continuity of symptomatology of the low back in and since active service is shown.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claim for a low back disorder in a letter dated in August 2008, wherein the Veteran was advised of the provisions relating to the VCAA.  The Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers. Furthermore, VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA. 

The Board further observes that on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in August 2008, prior to the adjudication of the claim in November 2008.  The RO adjudicated the claim in a Statement of the Case (SOC) issued in October 2009 and in a Supplemental SOC issued in March 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  In this event, any defect in the timing of the notice is moot, harmless error and non-prejudicial, because as explained herein, the service connection claim is being denied and hence there is no disability rating or effective date to be assigned.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service treatment records including private medical reports and opinions are on file.  VA records dated to January 2012 have been considered.  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  During the appeal period, a QTC examination was conducted in July 2009.  The Veteran and his representative have not maintained that this examination or any opinion provided therein is inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  

Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Factual Background

In July 2008, the Veteran filed a service connection claim for residuals of a back injury, which he reported to have suffered in Vietnam.  His DD Form 214 reflects service with the United States Army with a military occupational specialty of machinist, and service in Vietnam from June 1968 to June 1969.

The Veteran's STRs include a July 1967 induction examination report reflecting that clinical evaluation of the spine was normal.  A May 1969 record documents the Veteran's low back pain.  In July 1969, he had complaints of paresthesia of the superior thoracic area.  A neurological examination was essentially negative.  Paresthesia, probably on a psychogenic basis was diagnosed.  A September 1970 separation examination report reveals that clinical evaluation of the spine was normal and that the Veteran denied having back trouble of any kind. 

A post-service VA examination report of June 1986 reflects that the Veteran gave a history of lumbar disc operation 7 weeks previously, due to a finding of a herniated disc.    
VA records reveal that the Veteran was initially seen in August 2007, at which time he gave a history of back pain after 3 surgeries and an injury in Vietnam.  Mild spondylosis was found.  

The file contains a medical statement of Dr. F.E.M. dated January 2009.  The doctor noted that the Veteran had been one of his patient's from 1971 to 1985, during which time he was treated for back pain on several occasions.  The doctor mentioned that he had since retired and that none of the Veteran's medical records were available.  

In a statement provided by the Veteran in January 2009, he reported that he was first seen for back problems during service in May 1969, at which time he was assigned duties as a mechanic, working on outboard motors, boats and diesel engines.  He stated that after discharge he was still suffering from back pain and could not go to a doctor until he was covered by insurance in 1971.  He mentioned that he then saw Dr. F.E.M. from 1971 to 1985, following which he underwent surgery through Dr. R. in 1986 due to a large herniated disc at L4-5.  He stated that he then underwent additional surgeries in 1992 and 1998, and to this day suffers from back pain and had to walk with a cane.  

An examination of the back was conducted by QTC in July 2009.  The Veteran gave a history of chronic back pain since service, linking this to his duties as a motorboat mechanic in service.  Back surgeries performed in April 1986, January 1992, and May 1998 were noted.  Intervertebral disc disease with degenerative joint disease of the cervical and thoracic spine was diagnosed.  The examiner was unable to provide an opinion addressing whether or not his currently manifested back condition was related to service, explaining that: (1) the STRs contained only a vague and single entry documenting back pain; (2) the separation physical examination of the back was normal with no mention of back pain; and (3) there were no records of professional treatment for back pain until 1986.  

The file contains a private medical opinion of Dr. R.M.B. dated in October 2009.  The doctor mentioned that he had been treating the Veteran for chronic lumbosacral pain with right lower extremity radiculopathy.  It was noted that the Veteran's May 1969 service medical record had been reviewed; the doctor indicated that there were few clinical records following that visit.  It was observed that the Veteran was followed for years by his family doctor (Dr. F.E.M.) and had undergone three surgeries of the lumbar spine.  The doctor opined that it was possible that the Veteran's chronic back condition could have started from his initial back injury in May 1969.  

Also on file is a private medical report of Dr. M.W.M., dated in October 2009.  The doctor stated that he had been treating the Veteran for back pain over 2 years, originating from an injury sustained in 1969.  It was then noted that the Veteran was treated by Dr. M. from 1971 to 1995, following which he underwent several lumbar surgeries.  Dr. M.W.M. noted that the Veteran had an evident continuum of care throughout that time, and had required almost continuous treatment since his initial injury in 1969.  Diagnoses of a history of injury in 1969 requiring subsequent treatment ending in surgical intervention and lumbar spinal fusion, and adjacent level degenerative disc disease at L3-4 and L5-S1 related to previous fusion were made.  

Analysis 

The Veteran contends that service connection is warranted for a low back disorder.  In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain conditions, including arthritis, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In this case, the clinical evidence firmly establishes the presence of a currently manifested low back disorder, to include degenerative disc disease at L3-4 and L5-S1.  As such, the first Hickson element, evidence of the currently claimed disability, is established.  In addition, the STRs document complaints relating to the low back in 1969.  Here, the critical inquiry involves when the Veteran's claimed low back disorder likely developed, and what is the likely etiology of the condition.  The Veteran primarily contends that his back problems may be traced to pain in the back for which he sought treatment during service.  

Under 38 C.F.R. § 3.303(b), one method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302  (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The record in this case includes a private medical statement of Dr. F.E.M. dated January 2009.  The doctor noted that the Veteran had been one of his patient's from 1971 to 1985, during which time he was treated for back pain on several occasions.  As was observed by Dr. M.W.M. in an October 2009 statement, a continuum of care following and related to the complaints made and treatment provided in 1969 is shown by the evidence.  As such, the file contains competent, credible and probative evidence indicative of chronicity and continuity of low back symptomatology in service, shortly after service, and for many years thereafter.  

Also on file is a medical opinion of Dr. R.M. B. dated in October 2009, to the effect that it was possible that a chronic back condition could have started from the back injury sustained in 1969.  While not conclusive, the opinion was based on an accurate review of the Veteran's medical history and may be construed as at least neutral evidence in this case with respect to whether a nexus exists between service and the currently claimed low back disorder.  

The Board also observes that the file contains an examination report of QTC at which time intervertebral disc disease with degenerative joint disease of the cervical and thoracic spine was diagnosed and the examiner was unable to resolve the issue of onset/etiology to service, explaining that: (1) the STRs contained only a vague and single entry documenting back pain; (2) the separation physical examination of the back was normal with no mention of back pain; and (3) there were no records of professional treatment for back pain until 1986.  The Board is cognizant of the recent holding of Jones v. Shinseki, 23 Vet. App. 382 (2010), where in essence, the Court acknowledged, there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  

With regard to the 2009 opinion of the QTC examiner, there is no indication that the examiner failed to provide an opinion as a substitute for the consideration of all pertinent facts and available medical facts.  As such, the 2009 opinion of the QTC examiner, while inconclusive, is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that even if ultimately inconclusive, the medical examiner could discuss, for example, "why the examiner finds cited studies persuasive or unpersuasive, whether the Veteran has other risk factors for developing the claimed condition, and whether the claimed condition has manifested itself in an unusual manner.").  Significantly, similar to the opinion provided by Dr. R.M.B. in October 2009, this opinion is not necessarily adverse to the Veteran's claim, and is not viewed or weighed by the Board as a negative opinion, as it does not discount the possibility of service-related symptomatology as a causative factor in the development of the Veteran's low back disability.  

Given the documented evidence of low back symptoms in service, and probative, competent, and credible lay evidence of low back symptomatology in and since service, the Board is persuaded that that all of the elements as discussed in the Hickson case have been established in this case. 

The Board could remand this case for medical opinion that provides a more detailed discussion regarding the relationship between currently claimed low back condition and service.  However, given the lay and documented clinical evidence of chronicity and continuity of symptomatology in and since service, the Board concludes that the evidence is at least in equipoise as to the matter of to whether the currently manifested low back condition, is etiologically linked to service.  Accordingly, a remand is not necessary here. Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose). 

Resolving any doubt in favor of the Veteran, the Board concludes that service connection for a low back disorder, diagnosed as degenerative disc disease at L3-4 and L5-S1, is warranted.  Accordingly, the claim is granted.


ORDER

Entitlement to service connection for degenerative disc disease at L3-4 and L5-S1 of the lumbar spine is granted.

REMAND

As for the service connection claims for an eye condition to include glaucoma, and headaches, the Board finds that additional development is necessary before a decision on the merits of the claim can be reached.  In addition, as will be explained herein, these claims are inextricably intertwined as the disposition of the claim for an eye condition/glaucoma, may ultimately impact the claim for headaches, which is claimed as secondary to an eye condition/glaucoma.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered until both are adjudicated).

The Veteran has claimed entitlement to service connection for an eye condition, to include glaucoma, primarily contending that this condition is secondary to medication/steroids being taken to treat service-connected bronchial asthma.  The file contains an October 2008 VA optometry record reflecting an assessment of open angle glaucoma vs. ocular hypertension, possibly induced from years of use of steroidal inhalers for treatment of asthma, was made.  An eye examination was conducted by QTC in July 2009.  At that time, it was concluded that the findings did not support a diagnosis of glaucoma, but were indicative of ocular hypertension, caused by steroid use for (service-connected) asthma.  Hyperopia was also diagnosed.  

The RO has denied the claim reasoning that ocular hypertension is not itself a disease, but is a term used to describe individuals who should be closely monitored for the onset of glaucoma.  The RO also determined that while VA medical records dated from September 2007 to January 2012 revealed findings of "questionable" open angle glaucoma, this condition had never been formally diagnosed and hence, without a definite diagnosis, service connection could not be established for glaucoma.  

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

Several matters require clarification in this case, prior to adjudication of the service connection claim and the Board believes that another examination is warranted to address such matters.  On examination, it should be determined whether a diagnosis of glaucoma is in fact supported.  If so, the matter of a secondary relationship between glaucoma and the use of steroids/medication used to treat service-connected bronchial asthma should be addressed.  In addition, the examiner should address whether a diagnosis of ocular hypertension is supported, and should explain whether this condition in and of itself constitutes a disease or disability, specifically identifying any physical symptoms and/or impairment associated therewith.  

With respect to the Veteran's service connection claims for headaches, he has maintained that this condition is secondary to an eye condition to include glaucoma (for which he is currently seeking service connection), or secondary to medication/steroids being taken to treat service-connected bronchial asthma.  A VA record of July 2008 documents symptoms of ocular headaches which were described as becoming worse when the Veteran did not take his glaucoma drops.  Ocular headaches likely related to glaucoma were diagnosed.  

The RO has denied the claim reasoning that service connection is not warranted for headaches secondary to glaucoma or any eye disorder, as service connection has not been established for any such condition.  It was also found that headaches were not incurred in or related to service and that there was no basis for the establishment of service connection as secondary to medication/steroids being taken to treat service connected bronchial asthma.  

To date, no VA examination has been conducted in conjunction with the Veteran's claimed headaches.  In light of the evidence currently on file, the Board believes that the threshold requirements discussed in McLendon are arguably met, warranting an examination in accordance with the duty to assist.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  In doing so, the Board concludes that in order fulfill the duty to assist in providing a complete and adequate examination under the circumstances of this case, the examination should reflect review of the claims folder and include an opinion addressing the likely etiology of the Veteran's claimed headache disorder.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

In addition, it appears that the Veteran receives treatment for his eye and headache conditions through VA and that records current through to January 2012 (as shown by the Virtual VA system) have been considered by the RO.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67  (1998); Bell v. Derwinski, 2 Vet. App. 611, 613  (1992).  As such, VA is requested to determine whether records dated subsequent to January 2012 exist and to consider such in conjunction with the readjudication of the claims.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the Veteran an opportunity to submit or identify any additional evidence relevant to his service connection claims for an eye disorder to include glaucoma, and for headaches.  Appropriate steps should be taken to obtain any identified records.

In addition, all available VA treatment records, assessments and examination reports dated from January 2012 forward should be requested and associated with the claims file/Virtual VA folder, as appropriate.

2.  The Veteran must be afforded a VA eye examination in order to determine the nature and etiology of any diagnosed eye disorder, to include ocular hypertension and glaucoma.  The claims folder, VA records, and a copy of this REMAND, must be made available to and reviewed by the physician in conjunction with the examination.

a).  The examiner is also asked to identify the diagnosis any currently manifested eye disorder(s), describing the symptomatology and impairment associated with the diagnosed disorder(s) to the extent possible.  The examiner is asked to specifically determine whether a diagnosis of glaucoma is supported.

b).  For each diagnosed eye disorder, the examiner is asked to address whether it is at least as likely as not (at least a 50 percent probability) that the disorder was incurred or first manifested during the Veteran's period of active service from October 1967 to October 1970.  The examiner should address the more general question of:  Is it at least as likely as not that any currently manifested eye disorder is etiologically related to the Veteran's period of active service (such as by virtue of chronic and continuing symptoms; or, based on a finding that it was caused by or related to any incident or event that occurred during service)?

c).  The Veteran has also claimed service connection for an eye disorder, based on a claimed secondary relationship to medication/steroids used to treat service-connected bronchial asthma.  Following a review of the service and post-service medical records, the lay statements of record, and the remaining evidence in the Veteran's claims folders, the examiner must provide an opinion as to following question: is it at least as likely as not (at least a 50 percent probability) that any currently manifested eye disorder, to include ocular hypertension and glaucoma, was proximately caused, or aggravated (i.e., permanently worsened) beyond its natural progress, by the medication/steroids used to treat service-connected bronchial asthma?  If aggravation (i.e., permanent worsening) is found, and to the extent possible, the examiner should identify the clinical signs, symptoms and manifestations of any such eye disorder which establish: (1) the degree of severity before the onset of aggravation (permanent worsening) of the eye disorder; and (2) the degree of severity at the onset of aggravation (permanent worsening) of the eye disorder.

In providing these opinions, the examiner is requested to evaluate the Veteran's lay history as appropriate and pertinent.  The supporting basis/rationale for all opinions expressed should be discussed.  If the examiner determines that it is not feasible to respond to any of the requested inquiries the examiner should explain why it is not feasible to respond.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than a 50 percent); "at least as likely as not" (meaning a likelihood of at least 50 percent); or, "less likely than not" or "unlikely" (meaning that there is less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

3.  The RO/AMC should afford the Veteran a VA examination to determine the nature and etiology of his claimed headaches, which he has alternately maintained are of direct service incurrence, secondary to medication/steroids used to treat service-connected bronchial asthma, or secondary to an eye disorder/glaucoma including medication used to treat this condition.   

The examiner should review the claims folder and note such review in the examination report.  A copy of this Remand should also be provided for the examiner.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  Specific information regarding the circumstances of the onset and progression of the condition, as well as its associated symptoms should be elicited and recorded.  A diagnosis relating to the claimed headache disorder should be made.  The examiner is asked to furnish an opinion with respect to the following questions:

a.  The examiner is asked to address whether it is at least as likely as not (at least a 50 percent probability) that headaches were incurred or first manifested during the Veteran's period of active service from October 1967 to October 1970.  The examiner should address the more general question of: is it at least as likely as not that any currently manifested headache disorder is etiologically related to the Veteran's period of active service (such as by virtue of chronic and continuing symptoms; or, based on a finding that it was caused by or related to any incident or event that occurred during service)?

b.  The Veteran has also claimed service connection for headaches, based on a claimed secondary relationship to medication/steroids used to treat service-connected bronchial asthma.  Following a review of the service and post-service medical records, the lay statements of record, and the remaining evidence in the Veteran's claims folders, the examiner must provide an opinion as to following question: is it at least as likely as not (at least a 50 percent probability) that any currently manifested headache disorder, was proximately caused, or aggravated (i.e., permanently worsened) beyond its natural progress, by the medication/steroids used to treat service-connected bronchial asthma.  If aggravation (i.e., permanent worsening) is found, and to the extent possible, the examiner should identify the clinical signs, symptoms and manifestations of any such headache disorder which establish: (1) the degree of severity before the onset of aggravation (permanent worsening) of the headache disorder; and (2) the degree of severity at the onset of aggravation (permanent worsening) of the headache disorder.  

c.  The Veteran has also claimed service connection for headaches, based on a claimed secondary relationship to an eye condition to include glaucoma and/or medication used to treat an eye condition.  Following a review of the service and post-service medical records, the lay statements of record, and the remaining evidence in the Veteran's claims folders, the examiner must provide an opinion as to the following question: is it at least likely as not (at least a 50 percent probability) that any headache disorder is proximately caused, or aggravated (i.e., permanently worsened) beyond its natural progress, by any currently manifested eye disorder.  If aggravation (i.e., permanent worsening) is found, and to the extent possible, the examiner should identify the clinical signs, symptoms and manifestations of any such headache disorder which establish: (1) the degree of severity before the onset of aggravation (permanent worsening) of the headache disorder; and (2) the degree of severity at the onset of aggravation (permanent worsening) of the headache disorder.  

In providing these opinions, the examiner is requested to evaluate the Veteran's lay history as appropriate and pertinent.  The supporting basis/rationale for all opinions expressed should be discussed.  If the examiner determines that it is not feasible to respond to any of the requested inquiries the examiner should explain why it is not feasible to respond.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent); "at least as likely as not" (meaning a likelihood of at least percent); or, "less likely than not" or "unlikely" (meaning that there is less than 50 percent likelihood). The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  The RO/AMC should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


